DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election with traverse of Group I and Species II, in the reply filed on February 8, 2021, is acknowledged. However, Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Therefore, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2013/026104 to Dua.
Regarding claims 1-6, 17 and 18, Dua teaches a yarn or thread including a plurality of filaments, with at least ninety-five percent of a material of the filaments being a thermoplastic polymer material, for forming thermally bonded knitted textiles (Dua, Abstract, paragraph 0086). Dua teaches that the filaments are substantially aligned and exhibit twist (Id., paragraph 0072).  Dua teaches that the filaments are primarily formed from a thermoplastic polymer material, including thermoplastic polyurethane which is an elastomer and stretches over one-hundred percent (Id., paragraph 0075), or polymers where the filaments stretch between 10 percent to more than eight-hundred percent prior to tensile failure (Id., paragraph 0077).  Dua teaches that the filaments may be formed from multiple thermoplastic polymer materials, such as a sheath-core configuration (Id., paragraph 0076). Dua teaches that filaments may fuse with each other through thermal bonding to effectively combine two or more filaments, wherein some of filaments remain separate from or unfused to other filaments and identifiable (Id., paragraphs 0094, 0101-0103).  Dua teaches that the knitted textile exhibits thermal bonding in fused region 403, which have different properties than the properties of unfused regions (Id., paragraph 0114, Figure 20).  Dua teaches that examples of properties that may be varied includes stretch-resistance, where forming fused regions increases stretch-resistance (Id., paragraphs 0108, 0111, 0114).  Note that Figure 20 appears to show that the material of the fused region and the material of the second region is the same, and that the knitting pattern is the substantially the same in the fused and unfused regions.  
Regarding claim 2, Dua teaches that the knitted textile exhibits thermal bonding in fused region 403, which have different properties than the properties of unfused regions (Dua, 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dua, as applied to claims 1-6, 17 and 18 above.
Regarding claim 7, Dua teaches that the filaments are primarily formed from a thermoplastic polymer material, including thermoplastic polyurethane which is elastomer and stretches over one-hundred percent (Dua, paragraph 0075), or polymers where the filaments stretch between 10 percent to more than eight-hundred percent prior to tensile failure (Id., paragraph 0077).  Dua teaches that the filaments may be formed from multiple thermoplastic polymer materials, such as a sheath-core configuration (Id., paragraph 0076). Dua teaches that filaments may fuse with each other through thermal bonding to effectively combine two or more filaments, wherein some of filaments remain separate from or unfused to other filaments and identifiable (Id., paragraphs 0094, 0101-0103, Figure 14).  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 2-7, 17 and 18 are rejected under 35 U.S.C. 103 as obvious over Dua, as applied to claims 1-6, 17 and 18 above.
Regarding claim 2, as set forth above, the structure of Dua would entail that the fused region is non-stretchable whereas the unfused region is stretchable.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Dua, wherein the fused region renders the region non-stretchable, motivated by the desire of forming a conventional fabric having the desired properties, such as stretch-resistance and durability, suitable for the intended application.
Regarding claims 3, 4, 17 and 18, Dua teaches that the fabric is knitted with the yarns (Dua, claims 1-10 and 18-28).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Dua, wherein the fabric is a uniformly knit fabric with substantially the same pattern throughout, as Dua suggests such a structure and motivated by the desire of forming a conventional fabric having a uniform structure which can be thermally bonded, based on the intended application.
Regarding claims 5-7, 17 and 18, as set forth above, Dua teaches that the filaments are primarily formed from a thermoplastic polymer material, including thermoplastic polyurethane which is elastomer and stretches over one-hundred percent (Dua, paragraph 0075), or polymers where the filaments stretch between 10 percent to more than eight-hundred percent prior to tensile failure (Id., paragraph 0077).  Dua teaches that the filaments may be formed from multiple thermoplastic polymer materials, such as a sheath-core configuration (Id., paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Dua, wherein the yarns comprise filaments that are thermally bonded and unfused elastic fiber having an elongation, such as within the claimed range, motivated by the desire of forming a conventional fabric having the desired properties, such as stretchability, based on the intended application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PETER Y CHOI/Primary Examiner, Art Unit 1786